Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 21 December 2020.  Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chait et al (USPG Pub No. 20140222522A1; Chait hereinafter) .  

As for Claim 1, Chait teaches, A system for generating real-time regulatory compliance alerts using taxonomy based classifications of regulatory obligations, the system comprising: 
a database storing taxonomy based classifications of rules within a regulatory data set (see Fig. 3; see pp. [0093-0094]; e.g., the reference of Chait provides techniques for monitoring and verifying compliance in a distributed work environment and reads on Applicant’s claimed limitations by providing a system having a data store that stores various types of data and standards suitable to the environment in which the system operates, such as regulatory rules, industry standards and company specifications); 
one or more processors (see pp. [0365]; e.g., one or more data processors for providing compliance checks)-; and
memory storing one or more programs configured for execution by one or more processors (see pp. [0066], [0551]; e.g., memory, such as a data store, integrated with the server or comprising multiple memory locations distributed in different parts of a network), the one or more programs comprising instructions for: 
identifying an employee and determining one or more rules within the regulatory data set that are applicable to a business associated with the employee (see pp. [0034-0035], [0039]; e.g., the reference of Chait teaches of adaptively learning and understanding what human workers need to do, according to collected human 
comparing the activity of the employee with the regulatory data set (see pp. [0049]; e.g., the reference of Chait teaches utilizing at least eight different types of data for comparison against data being collected, including behavioral data representing actions and/or behaviors of workers performing certain tasks.  Standards may comprise three different types of information, including regulatory rules representing governmental regulations, industry standards representing instructions or standards established by trade groups or industry organizations, and company specifications representing company-specific specifications or rules regarding operation and task within the company.  An example is provided within earlier text of paragraph [0045], where a particular worker’s actions and behaviors are examined for compliance, allowing for better productivity and overall efficiency of the distributed work environment);
determining that the activity of the employee comprises conduct in violation of a rule of the one or more rules within the regulatory data set (see pp. [0034], [0039]; e.g., data collected by sensors, including human behavioral data, is analyzed to detect 
in response to determining that the activity of the employee comprises conduct in violation of the rule: issuing a compliance alert identifying the conduct in violation of the rule (see pp. [0027], [0035]; e.g., the primary reference teaches of generating alerts, recommending instructions and/or reconfiguring operations and/or machines to implement compliance within a distributed work environment, in which case the system may generate indications of the re-configured operations and/or the source of non-compliance.  Examiner considers the indication of the source of non-compliance to read on Applicant’s amended “...identifying the conduct in violation of the rule”.  The system adaptively learns and understands what human workers need to do, and upon detection of non-compliance and/or non-responsiveness, it may generate elevated alerts to different authorities such as supervisors and/or automatically reconfigure machines and/or operations in the distributed work environment to resolve the non-compliance.  An example is provided within at least paragraphs [0029] & [0053] in which an alert is issued in regards to a non-compliant cashier, for example, to either the cashier, management or any suitable entity); and 

The reference of Chait does not appear to explicitly recite the limitation of, “monitoring activity, of the employee, associated with a computer system of the employee, using a background process running on the computer system of the employee, wherein the monitored activity includes one or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations”.
The reference of Chandramouli teaches the amended limitation of, “monitoring activity, of the employee, associated with a computer system of the employee, using a background process running on the computer system of the employee, wherein the monitored activity includes one or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” (see Fig. 58; see pp. [0507-0511]; e.g., the reference of Chandramouli serves as an enhancement to the teachings of Chait through the utilization of a Deception Detection Suite Architecture {i.e. RAIDDS} having capabilities such as running as a “background process” above a mail sever, filtering incoming mail and scanning for deceptive text content, reading on Applicant’s claimed limitation, as incoming emails of one or more individuals is 
The combined references of Chait and Chandramouli are considered analogous art for being within the same field of endeavor, which is compliance verification within distributed environments.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined an enterprise threat detection system, as taught by Chandramouli, with the method of Chait because it remain desirable to provide improved methods for detecting deception in digital human communications. (Chandramouli; [0007])

As for Claim 4, Chait teaches, wherein comparing the activity of the employee with the regulatory data set comprises identifying at least one of a plurality of categories, modules, subjects, and/or rules within the regulatory data set as related to data associated with the activity of the employee using qualitative-based predictive analytics to determine when the employee is engaging in conduct that is likely to or about to violate a rule within the regulatory data set (see pp. [0089]; e.g., the reference of Chait teaches of providing predictive analysis to identify potential sources of non-compliance before they actually occur and may proactively mitigate potential sources of ). 
As for Claim 5, Chait teaches, wherein the qualitative-based predictive analytics comprise machine learning, deep learning, or transfer learning (see pp. [0067]; e.g., the reference of Chait teaches of utilizing machine learning algorithms trained with past historical data from workers and/or neural networks or simulations). 
As for Claim 6, Chait teaches, wherein the qualitative-based predictive analytics use two or more models as part of an ensemble model (see pp. [0067], [0092]; e.g., the reference of Chait teaches of utilizing machine learning algorithms trained with past historical data from workers and/or neural networks or simulations.  According to paragraph [0092], “...learning and predictive analysis may be enabled, in some embodiments, by any suitable learning technique, such as machine learning algorithms, neural networks, simulations, or other suitable techniques, as embodiments are not limited in this regard”). 
As for Claim 9, Chait teaches, wherein the compliance alert comprises an email alert, a pop-up warning, an alert on a graphical user interface, or an alert issued via an application programming interface (see pp. [0042]; e.g., the real-time rules engine of 
As for Claim 10, Chait teaches, wherein the one or more programs are further configured to issue an alert when the rule changes (see pp. [0105-0106]; e.g., issuing alerts based on corrective actions to changes to operations of the distributed work environment). 
As for Claim 11, Chait teaches, wherein the one or more programs are further configured to issue an alert when a new relevant rule is created within the regulatory data set (see pp. [0109-0110]; e.g., the reference of Chait teaches of utilizing a rules engine for receiving updates of revised standards and/or instructions based on results of analyzed data ). 

Claims 13, 15, 16 & 18 amount to methods comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 4, 5 & 10, respectively.  Accordingly, Claims 13, 15, 16 & 18 are rejected for substantially the same reasons as presented above for Claims 1, 4, 5 & 10 and based on the references’ see pp. [0056-0058]; e.g., method for implementation integrating hardware and software components).

As for Claim 19, Chait teaches, further comprising generating a log of alerts issued based on the monitored employee activity (see pp. [0026]; e.g., the cited reference of Chait teaches of generating alerts, recommending instructions and/or reconfiguring operations and/or machines to implement compliance within a distributed work environment.  An example is provided within paragraph [0029] in which an alert is issued in regards to a non-compliant cashier, for example, to either the cashier, management or any suitable entity). 

Independent Claim 20 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 13.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 13 and based on the references’ disclosure of the necessary supporting hardware and software (Chait: see pp. [0056-0058]; e.g., method for implementation integrating hardware and software components).

As for Claim 21, Chait teaches of incorporating non-compliance detection within a distributed environment.

 Chandramouli recites, “wherein monitoring the activity of the employee comprises monitoring three or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” (see Fig. 58; see pp. [0507-0511]; e.g., the reference of Chandramouli serves as an enhancement to the teachings of Chait through the utilization of a Deception Detection Suite Architecture {i.e. RAIDDS} having capabilities such as running as a “background process” above a mail sever, filtering incoming mail and scanning for deceptive text content, reading on Applicant’s claimed limitation, as incoming emails of one or more individuals is monitored and filtered.  Earlier text of at least paragraphs [0315-0322] teaches of a system for detection that provides tools/services accessible by at least client applications which detects deceptive content in blogs, chat rooms, text messages, and emails for identified users, as well as using voice software modules for the identification of deceptiveness in voice using speech-to-text conversion as a preprocessing step, as discussed within paragraph [0576]).
The combined references of Chait and Chandramouli are considered analogous art for being within the same field of endeavor, which is compliance verification within distributed environments.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined an enterprise threat detection system, as taught by Chandramouli, with the method of Chait 

Claim 22 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 21.  Accordingly, Claim 22 is rejected for substantially the same reasons as presented above for Claim 21 and based on the references’ disclosure of the necessary supporting hardware and software (Chait: see pp. [0056-0058]; e.g., method for implementation integrating hardware and software components).

As for Claim 23, Chait teaches, wherein determining that the one or more rules within the regulatory data set are applicable to a business associated with the employee comprises:
receiving a current compliance manual applicable to the business associated with the employee (see pp. [0049]; e.g., the reference of Chait teaches utilizing at least eight different types of data for comparison against data being collected, including behavioral data representing actions and/or behaviors of workers performing certain tasks.  Standards may comprise three different types of information, including regulatory rules representing governmental regulations, industry standards representing instructions or standards established by trade groups or industry organizations, and 
extracting business operational data from the current compliance manual (see pp. [0124-0127]; e.g., the reference of Chait teaches of utilizing a rules engine that performs estimation and prediction of non-compliance based on human behavioral data and other data may be applied to different types of distributed work environments.  In the example provided, the rules engine analyzed data from tasks that should be performed by a plurality of entities to estimate the underlying state or future state of an object, such as the safety of an airplane.  The rules engine can correlate all this data to either estimate a current state is non-compliant with safety rules or predict anticipated non-compliance.  As stated above, company specifications representing company-specific specifications or rules regarding operation and task within a company are under consideration, reading on the utilization of business operational data from current compliance.  Additionally, the Compliance Management System may determine, based on observations, whether operations conform to policies across a wide variety of domains); and 
identifying regulatory obligations related to the business operational data (see pp. [0124-0127]; e.g., the reference of Chait teaches of utilizing a rules engine that performs estimation and prediction of non-compliance based on human behavioral data and other data may be applied to different types of distributed work environments.  In the example provided, the rules engine analyzed data from tasks that should be performed by a plurality of entities to estimate the underlying state or future state of an object, such as 

Response to Arguments
Applicant's arguments and amendments, with respect to Brisebois’ alleged failure to teach the subject matter of Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 under 35 USC 103 have been fully considered and are persuasive in-part, as the Brisebois reference has been withdrawn from consideration.  
Upon further consideration and in direct response to Applicant’s persuasive argument, a new ground(s) of rejection has been made in view of Chandramouli et al (USPG Pub No. 20130138428A1).

Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/31/2021